Detailed Action
	The communications received 08/25/2022 have been filed and considered by the Examiner. Claims 1-17 and 23-27 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-17 corresponding to the method in the reply filed on 08/25/2022 is acknowledged. Due to the amendment of claim 11 filed 08/25/2022 the species restriction between the method claims is obviated.

Claim Objections
Claims 15 and 27 objected to because of the following informalities:  “either of transparent or translucent” should read “either transparent or translucent”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8, 11-16, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Duclos (US 2008/0307670) hereinafter DUC in view of Yang (US 2008/0083486) hereinafter YANG and Braynock et al (US 2006/0112599) hereinafter BRAY.

	As for claims 1, 11, and 25, DUC teaches a strip with a first section (additional band) [Fig. 7 #116] of an elastomeric material (the band can be made of rubber) [0034] and a second section (band) [Fig. 7 #112] of an elastomeric material (the band can be made of rubber) [0034] wherein the second section covers extends past at least one edge of the first section [Fig. 7 #112 compared to Fig.7 #114; 0043]. The first and second sections have major and minor edges (the long ends of the rectangular bands and the short ends of the rectangular bands) [Fig. 7 #112 and 114, refer to modified Fig. 7 below] and overlap on the first major edges [Fig. 7 #112 and 114, refer to modified Fig. 7 below].

    PNG
    media_image1.png
    435
    823
    media_image1.png
    Greyscale

	DUC does not teach the molding method of the strip, that the first and second elastomeric materials are different, nor that there is a third material. 
	YANG teaches a method for forming a multilayered rubber product with an adhesive layer on the backside [Abstract] in which first a smaller elastomeric layer is placed in a mold [Fig. 3 #30; 0028], then placing a larger elastomeric layer that covers the first elastomeric layer [Fig. 4 #32; 0029] and then heating and compressing the first and second sections [0032; 0034]. The elastomeric layers of YANG are different (as #30 is RTV rubber while #32 is HTV rubber) [0028; 0029]. This manner of production has a decreased cost of fabrication [0034].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have produced the strip of DUC in the manner and with the materials utilized by YANG as this would have allowed for a reduced fabrication cost. As YANG can adhere to a variety of substrates including fabrics, leather, plastic, metal, glass, etc. [YANG: 0034] and is produced from rubber, one of ordinary skill in the art would have expected success in the combination. 
In addition, YANG’s formation of a strip would have amounted to a combination of prior art elements (a strip that is made and a manner of making said strip) with the predictable result of forming a strip for its use in DUC. The combination of prior art elements according to known methods to yield predictable results is prima facie obvious [see e.g. MPEP 2143(I)(A)]. The replacement of DUC’s rubber with YANG’s rubber would have amounted to a simple substitution of rubbers. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].
	
DUC/YANG do not teach a third material embedded in the first section. However DUC does teach the appeal of appearance (unique appearance) as it pertains to the strip [0020].
	BRAY teaches that one aesthetic incorporation in a rubber element of a shoe (the SDA and its interliner which can include rubber) [0099; 0191; 0201] is the incorporation (substantially embedding) of sparkles (glitter particles) [0012]. BRAY also concerns itself with improving appearance [0008].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have embedded glitter in any of the rubber elements of DUC/YANG as taught by BRAY as this would have improved the appearance of the shoe. 

As for claim 2, the embedded particles comprise glitter [see claim 1]

As for claims 3 and 14, the areas where glitter is or is not embedded are both simple substitutions of regions with which to embed glitter to imbue the product with a certain appearance and a selection of a finite number of identified solutions (a rubber region in which to embed glitter) with a reasonable expectation of success. 
A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)]. 
A selection from a finite number of identified, predictable solutions, with a reasonable expectation of success is prima facie obvious [see e.g. MPEP 2143(I)(E)]. 
In addition the molding process of YANG, the ordinary artisan would have recognized that an easier time to embed the glitter would occur during the smaller first layer when there is still liquidity (as the ordinary artisan would understand that embedding is easier in more fluid layers) [YANG: 0028] and therefore the embedding of the third material only in the first section would have been obvious. 

As for claims 4-5, DUC/YANG/BRAY teach claim 1 and BRAY further teaches that one element of aesthetic improvement that can be performed by silicone based rubbers is the inclusion of transparent materials [0100; 0142]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have both the first and second rubber silicone based materials be transparent as means of improving the appearance of the shoe. 

As for claims 6 and 13, DUC/YANG/BRAY teach claims 1 and 11 and DUC further teaches that the strip is attached (secured) as a foxing [0033; 0043].

As for claim 7, DUC/YANG/BRAY teach claim 6 and DUC further teaches that the strip is attached as a toe, lateral side portion, and heel portion of the sole structure [Fig. 7 #112 and 114].

As for claims 8 and 16, DUC/YANG/BRAY teach claims 1 and 11 and YANG further teaches that the compressing comprises at least partially fusing the first and second sections (integrating into a single unit is understood to mean at least partially fusing) [0032]. 

As for claims 12 and 26, DUC/YANG/BRAY teach claims 1 and 11 and as a foxing for footwear is produced, the mold is a footwear foxing mold.  

As for claims 15 and 27, DUC/YANG/BRAY teach claims 1 and 11 and as applied in claims 2 and 4-5 have the glitter and can be both transparent. 

Claim(s) 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Duclos (US 2008/0307670) hereinafter DUC in view of Yang (US 2008/0083486) hereinafter YANG and Braynock et al (US 2006/0112599) hereinafter BRAY as applied to claim 1 and further in view of Suenaga et al (US 2002/0034670) hereinafter SUE.

As for claims 9 and 17, DUC/YANG/BRAY teach claims 1 and 11 but fail to teach any element melting and flowing over another. 
SUE teaches that when compression pressing layers (a fuel cell stack) [Abstract; 0029] that improved adhesion is met by adhering with melting [0015]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have melted the compressed layers enough to melt adhere as taught by SUE in the compression step of DUC/YANG/BRAY in order to create improved adhesion between the layers. As the second layer is above the first layer and covers the first layer, it is understood that portions of the second layer would flow over and bond to first and second edges of the first section. 

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Duclos (US 2008/0307670) hereinafter DUC in view of Yang (US 2008/0083486) hereinafter YANG and Braynock et al (US 2006/0112599) hereinafter BRAY as applied to claim 1 and further in view of Whitney et al (US 6,475,609) hereinafter WHIT.
As for claim 10, DUC/YANG/BRAY teach claim 1 but does not teach the exact method by which glitter is incorporated.
WHIT teaches the production of products that incorporate glitter (matrix materials which can be rubbers and silicone based) [Abstract] and in which calendaring is a means of embedding (by incorporating into) the glitter into the article [col. 15 l. 40-45]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have calendared the glitter into the first section of DUC/YANG/BRAY as taught by WHIT in order to incorporate the glitter into the first section. As DUC/YANG/BRAY are otherwise silent to the exact method by which glitter is incorporated the inclusion of method steps to incorporate the glitter would amount to a combination of prior art elements according to known methods (glitter to be embedded with an embedding method) with predictable results (the formation of a layer with glitter embedded). The combination of prior art elements according to known methods to yield predictable results is prima facie obvious [see e.g. MPEP 2143(I)(A)].

Claim(s) 24 is rejected under 35 U.S.C. 103 as being unpatentable over Duclos (US 2008/0307670) hereinafter DUC in view of Yang (US 2008/0083486) hereinafter YANG and Braynock et al (US 2006/0112599) hereinafter BRAY as applied to claim 1 and further in view of Mitchell (US 3,802,951) hereinafter MIT.
As for claim 24, DUC/YANG/BRAY teach claim 1 but do not teach an embedded fourth material. 
MIT teaches that in the process of forming flexible rubber like articles used in footwear that polyamide, polyester, acrylic, and/or cellulose acetate fibers (short fibers are substantially particles) can be embedded in order to enhance the strength, flexibility, and adhesive qualities of the article [Abstract].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a fourth material embedded in an elastomeric material as taught by MIT in all of the elastic materials of DUC/YANG/BRAY/ORCH in order to improve the resultant strength, strength, flexibility, and adhesive qualities of the resultant article. 

Claim(s) 23 is rejected under 35 U.S.C. 103 as being unpatentable over Duclos (US 2008/0307670) hereinafter DUC in view of Yang (US 2008/0083486) hereinafter YANG and Braynock et al (US 2006/0112599) hereinafter BRAY as applied to claim 1 and further in view of Orchard (US 4,977,691) hereinafter ORCH and Mitchell (US 3,802,951) hereinafter MIT.

As for claim 23, DUC/YANG/BRAY teach claim 1 and DUC and YANG further teach a third section [DUC: Fig. 7 #116; 0043, YANG: Fig. 3 #28; 0028] but does not teach that this third section is made of a third elastomeric material nor that it includes embedded particles of a fourth material different from the second elastomeric material and third material. However the Examiner notes that the third section would be in more contact with the mold relative to the other layers. 
ORCH teaches that in the process of molding shoe elements that some functional additives may be incorporated into an elastomeric material in order to improve mold release [Abstract; col. 4 l. 19-25].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated functional additives into the third section thereby rendering the third section formed of a third elastomeric material (as it is understood that due to their chemical functionality that they form the third elastomeric material) as taught by ORCH in the third section of DUC/YANG/BRAY in order to improve mold release. As the third section is in more contact with the mold walls, one of ordinary skill in the art would have recognized the benefit. 
MIT teaches that in the process of forming flexible rubber like articles used in footwear that polyamide, polyester, acrylic, and/or cellulose acetate fibers (fibers are substantially particles) can be embedded in order to enhance the strength, flexibility, and adhesive qualities of the article [Abstract].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a fourth material embedded in an elastomeric material as taught by MIT in all of the elastic materials of DUC/YANG/BRAY/ORCH in order to improve the resultant strength, strength, flexibility, and adhesive qualities of the resultant article. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./             Examiner, Art Unit 1748                                                                                                                                                                                           
/FRANCISCO W TSCHEN/             Primary Examiner, Art Unit 1712